  Case 1:19-cv-03354-VM Document 67 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
OKLAHOMA POLICE PENSION FUND AND      :
RETIREMENT SYSTEM, et al.,            :
                                      :
                      Plaintiffs,     :
                                      :
     - against -                      :
                                      :
TELIGENT, INC., et al.,               :          19 Civ. 3354
                                      :
                                      :
                      Defendants.     :
--------------------------------------X
GEORGE GONZALES,                      :
                                      :
                      Plaintiff,      :
                                      :
     - against -                      :
                                      :
JASON GRENFELL-GARDNER, et al.,       :          20 Civ. 5448
                                      :
                                      :
                      Defendants.     :              ORDER
--------------------------------------X

VICTOR MARRERO, United States District Judge.

     Upon review of the complaints and other papers filed

with the Court in connection with the two cases captioned

above, the Court noted that in all material respects the

complaints    describe   the    same   or   substantially    similar

underlying events arising out of the same or substantially

similar operative facts. Accordingly, it is hereby

     ORDERED that      the     Clerk   of    Court     is    directed

to consolidate these actions for all pretrial purposes; and

it is further




                                  1
  Case 1:19-cv-03354-VM Document 67 Filed 01/07/21 Page 2 of 2



     ORDERED that      all      filings     in    connection     with

the consolidated action be docketed against the remaining

lower numbered case, 19 Civ. 3354; and it is finally

     ORDERED that the Clerk of Court close the referenced

higher numbered case, 20 Civ. 5448, as a separate action and

remove it from the Court’s docket.

SO ORDERED.

Dated:     January 7, 2021
           New York, New York


                                          _________________________
                                               Victor Marrero
                                                   U.S.D.J.




                                  2
